Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
The examiner notes claims 10-18 remain withdrawn.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Favela (US 5,951,153) in view of Lavigne (US 8,002,427).
Re claim 1: Favela teaches a system for converting a lighting fixture (2a, fig. 1) to a solar light lantern comprising: a rod tube (28, fig. 2b) and a solar light fixture (34, fig. 2b); the rod tube (28) having a first end (top end of 28, fig. 2b) and a second end (bottom end of 28, fig. 2b), wherein the first end (top end of 28) of the rod tube (28) has an opening (30, fig. 2b) to a hollow 
However, Favela fails to teach the solar light fixture further comprises one or more solar cells; wherein the solar light fixture further comprises a rechargeable battery enclosed within the housing of the solar light fixture; wherein the rechargeable battery is charged by the one or more solar cells; wherein the solar light bulb is powered by the solar cells or the rechargeable battery. 
Lavigne teaches a solar light fixture (10, fig. 1) further comprises one or more solar cells (18, fig. 1); wherein the solar light fixture (10) further comprises a rechargeable battery (30, fig. 1) (see Col. 4 lines 10-11) enclosed within the housing (22, fig. 1) of the solar light fixture (10); wherein the rechargeable battery (30) is charged (charging, see Col. 4 lines 1-19) by the one or more solar cells (18); wherein the solar light bulb (14, fig. 1) is powered (see abstract) by the solar cells (18) or the rechargeable battery (30).
Therefore, in view of Lavigne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solar light fixture of Favela with the solar light fixture of Lavigne where the solar light fixture further comprises one or more solar cells; wherein the solar light fixture further comprises a rechargeable battery enclosed within the housing of the solar light fixture; wherein the rechargeable battery is charged by the one or more solar cells; wherein the solar light bulb is powered by the solar cells or the 

Re claim 2: Favela teaches the rod tube (28, fig. 2b) has at least one drainage hole (bottom of 28 which 63 passes through, fig. 3).  

Re claim 3: Favela teaches the drainage hole (bottom hole of 28 which 63 passes through, fig. 3) is located at the gravitational bottom of the rod tube (bottom of 28, fig. 3).

Re claim 4: Favela teaches the drainage hole (bottom hole of 28 which 63 passes through, fig. 3) is located on the second end of the rod tube (bottom end of 28, fig. 2b) adjacent to the screw thread (60, fig. 3).  

Re claim 5: Favela teaches the screw thread (60, fig. 3) is a female screw thread (60 is female and 62 is male thread, see fig. 3).  

Re claim 9: Favela teaches the second end of the rod tube (bottom end of 28, fig. 3) is coupled to one of a candle cup, a bobeche, or a husk (husk of 12, fig. 3). 
	Re claim 19: Favela teaches a system for converting a lighting fixture (2a, fig. 1) to a solar light lantern comprising: a rod tube (28, fig. 2b) and a solar light fixture (34, fig. 2b); the rod tube (28) having a first end (top end of 28, fig. 2b) and a second end (bottom end of 28, fig. 2b), wherein the first end (top end of 28) of the rod tube (28) has an opening (30, fig. 2b) to a 
However, Favela fails to teach the solar light fixture further comprises one or more solar cells; wherein the solar light fixture further comprises a rechargeable battery enclosed within the housing of the solar light fixture; wherein the rechargeable battery is charged by the one or more solar cells; wherein the solar light bulb is powered by the solar cells or the rechargeable battery; and 
Lavigne teaches a solar light fixture (10, fig. 1) further comprises one or more solar cells (18, fig. 1); wherein the solar light fixture (10) further comprises a rechargeable battery (30, fig. 1) (see Col. 4 lines 10-11) enclosed within the housing (22, fig. 1) of the solar light fixture (10); wherein the rechargeable battery (30) is charged (charging, see Col. 4 lines 1-19) by the one or more solar cells (18); wherein the solar light bulb (14, fig. 1) is powered (see abstract) by the solar cells (18) or the rechargeable battery (30).
Therefore, in view of Lavigne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solar light fixture of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Favela (US 5,951,153) in view of Lavigne (US 8,002,427) as applied to claim 1 above, and further in view of Hutchins et al. (US 2015/0377461).
Re claim 6: Favela in view of Lavigne fails to teach the screw thread is a male screw thread.  
Hutchins teaches the screw thread is a male screw thread (male-female connections, see para [0086]).
Therefore, in view of the second embodiment of Hutchins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the connection type of the screw thread of the first embodiment of Hutchins to be a male screw thread, in order to provide another means of fastening the bulb to the light fixture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Favela (US 5,951,153) in view of Lavigne (US 8,002,427) as applied to claim 19 above, and further in view of Peter (US 2013/0107546).

Peter teaches a second end (bottom end of 6, fig. 3) is mechanically coupled to a lighting fixture (12, fig. 3) by welding, gluing (glued therein, see para [0030]), or molding.
Therefore, in view of Peter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to glue the second end to the lighting fixture of Hutchins, in order to provide another means of securing the rod and light fixture together.
It would have been obvious to one with ordinary skill in the art at the time of the invention to glue the second end to the lighting fixture of Hutchins to provide another means of securing the components together, since it has been held that the use of known technique to improve similar devices (methods, or products) in the same way would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Response to Arguments
Applicant’s arguments with respect to claim 1 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken as a whole does not show nor suggest a thumb screw is removably insertable into a second screw thread extending through the rod tube, such that the thumb screw abuts against the housing of the solar light fixture to further secure the solar light fixture when inserted into the hollow interior of the rod tube as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Switzer (US 7,837,509), Wu (US 6,565,240), Lin (US 6,039,463), Chuing-Hui (US 4,998,193) discloses a similar rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZHENG SONG/Primary Examiner, Art Unit 2875